Simmons, C. J.
A defendant against whom a judgment for an' -amount exceeding $50 was rendered in a county court had the right to enter an 'appeal therefrom to the superior court, and it was error to dismiss such appeal on the ground that as only a question of law was involved, the defendant’s remedy was exclusively by certiorari. See Brown v. Robinson, 91 Ga. 275, Which supports the ruling now made, and in which the decisions rendered by this court in Small v. Sparks, 69 Ga. 745, *662and Rogers v. Bennett, 78 Ga. 707, are explained and their true meaning indicated. Judgment reversed.
November 16, 1896. Argued at the last term.
Appeal. Before Judge Fisb. Sumter superior court. November term, 1895.
L. J. Blalock -and TF. P. Wallis, for plaintiff in error.
B. L. Maynard, contra.